Mount, J.
The defendant was convicted in the lower court upon a charge of larceny by embezzlement. He appeals from the judgment thereon.
He makes three assignments of error, to the effect (1) that *673the trial court permitted evidence to be offered of other offenses subsequent to the charge made in the information; (2) that the court permitted the books of account to be used by the jury, which books contain transactions which occurred after the date of the alleged crime; and (3) that there was not sufficient evidence to go to the jury. We shall notice these assignments in the reverse order.
The defendant was in the employ of C. C. Belknap Glass Company as a bookkeeper and cashier, during the years 1910 and 1911. As such employee, he had sole charge of the books of account and money of that company. During the months of January, February, March, and April, he took from a cash drawer small sums of money aggregating $175, without the knowledge of his employer. When this fact was discovered, he admitted that he had taken the money, but claimed that he had subsequently replaced it. The state’s evidence tended to show that he had never returned the money, or any part of it. The appellant’s testimony showed conclusively that he had taken the money without notice to his employers, and that he had secreted the fact by executing a note which was charged off to profit and loss, but that he had kept the note in his possession; that after he had returned the money secretly during a period of months, he then destroyed the notes. It is at once apparent that there was ample evidence to go to the jury on the whole case.
Certain pages of books and possibly the books themselves were offered and received in evidence. These books were the books kept by the appellant. When they were offered in evidence no obj ections were made. Counsel for appellant stated, “We have no objections.” There is therefore no merit in this assignment.
The principal contention of the appellant is that the court erred in receiving evidence of offenses which occurred after April 30, 1910, the date upon which the offense is alleged to *674have been committed. When the defendant himself was upon the witness stand, after he had testified in substance that he had returned the money in small amounts, which he would place in the cash from his own funds without showing upon his books where the money came from, and that by reason of this fact his cash was more at times than the books would show, he was asked upon cross-examination if certain persons had not paid money to him which he had not credited to such persons upon the books. These transactions were gone into at some length. It is plain that this was proper cross-examination and admissible for that reason, because it tended to explain, in a different manner from what defendant had previously stated, how the cash came to overrun. The state apparently pursued this course for the purpose of showing a system or scheme adopted by the defendant for procuring the money from his employer for his own use, and not for the purpose of proving independent offenses. The evidence was also admissible for this purpose under the rule stated in State v. Pittam, 32 Wash. 137, 72 Pac. 1042. In State v. Craddick, 61 Wash. 425, 112 Pac. 491, referring to the case of State v. Oppenheimer, 41 Wash. 630, 84 Pac. 588, we said, at page 430:
“In that case, State v. Bokien and State v. Gottfreedson were approved. But there was no attempt to overrule the case of State v. Pittam, 32 Wash. 137, 72 Pac. 1042, where it was held that, in a prosecution for embezzling funds of an employer, evidence of other acts of the defendant, in giving receipts to patrons of his employer and making entries on the books for less amounts than the money received, was adjnissible for the purpose of showing a general scheme which he adopted in keeping his employer’s accounts, as tending to show a system employed on his part in furthering such embezzlement.”
The evidence was clearly admissible under this rule.
We find no error in the record, and the judgment is therefore affirmed.
Dunbar, C. J., Ellis, Morris, and Fullerton, JJ., concur.